Citation Nr: 0900451	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-25 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of receiving VA death pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1969.  He died in October 2005.  The appellant is the 
surviving spouse of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

A videoconference hearing before an Acting Veterans Law Judge 
was held in March 2007.  Another videoconference hearing was 
held before another Acting Veterans Law Judge in October 
2008.  Transcripts of both hearings have been associated with 
the claims file.  

Based on the foregoing, the instant decision will be signed 
by a panel including each Judge that presided over a hearing.  
See 38 C.F.R. § 20.707 (2008).

In July 2007 the Board denied the veteran's claim as to 
whether the marriage by ceremony between the veteran and the 
appellant met the time requirements for purposes of 
eligibility for VA death pension benefits, and remanded the 
issue of whether the relationship between the appellant and 
the veteran prior to their marriage by ceremony can be 
recognized as a valid common law marriage for purposes of 
eligibility for VA death pension benefits.  



FINDINGS OF FACT

1.  The veteran died in October 2005.

2.  At the time of his death, the veteran and the appellant 
were not legally married for 1 year or more, and no child was 
born to them before or during the marriage.

3.  Common law marriage is recognized as valid in the state 
of Utah.

4.  The veteran and the appellant were legally married on May 
[redacted], 2005.

5.  Prior to May [redacted], 2005, the evidence shows that a common 
law marriage existed between the veteran and the appellant.


CONCLUSION OF LAW

The appellant is entitled to recognition as the veteran's 
surviving spouse for purposes of VA death benefits. 38 
U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R §§ 3.1(j), 3.5, 
3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Legal Criteria and Analysis

Governing law provides that Dependency and Indemnity 
Compensation (DIC) benefits and non-service connected death 
pension benefits may be paid to the surviving spouse of a 
veteran if certain requirements are met. 3 8 U.S.C.A. §§ 
1304, 1310, 1311, 1318, 1541 (West 2002).

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2008).

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2008).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred 1 year 
or more before the veteran died or existed for any period of 
time if a child was born of the purported marriage or was 
born to them before such marriage, the claimant entered into 
the marriage without knowledge of the impediment, the 
claimant cohabited with the veteran continuously from the 
date of marriage to the date of his or her death as outlined 
in § 3.53, and no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 U.S.C.A. § 103(a) 
(West 2002); 38 C.F.R. § 3.52 (2008).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2008).

In cases involving alleged common law marriages, there must 
be proof of a common law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

The state of Utah, where the veteran and the appellant 
resided, recognizes common law marriages.  For a common law 
marriage to be legal and valid in Utah "a court or 
administrative order establishes that it arises out of a 
contract between a man and a woman" who: (1) "are of legal 
age and capable of giving consent"; (2) "are legally 
capable of entering a solemnized marriage under the 
provisions of this chapter"; (3) "have cohabitated"; (4) 
"mutually assume marital rights, duties and obligations"; 
and (5) "who hold themselves out as and have acquired a 
uniform and general reputation as husband and wife."  See 
Utah Code Ann. 3-1-4.5 (2004).  Additionally, the 
determination or establishment of marriage must occur during 
the relationship as described above or within one year 
following the termination of the relationship.  Id.

In the present case, the appellant was married to the veteran 
in May 2005, and he died in October 2005, less than one year 
later.  They had no children together.  Thus, in order to 
establish entitlement to death pension benefits, the claimant 
must show that a common law marriage existed.  To this end, 
several lay statements have been submitted.  These will be 
detailed below.

In a statement accompanying a VA Form 9 of July 2006 the 
appellant indicated that she moved in with the veteran 
approximately 7 years prior to their marriage in 2005; that 
about one year after moving in together, she lost her job and 
due to his medical needs, the veteran asked her not to seek 
employment and instead stay home to take care of him; that 
from that moment until the time of his death, the veteran was 
her sole provider; that they did not have any children 
together and did not realize the long-term consequences that 
not getting married would have; and that at the time of their 
marriage in May 2005 they did not realize how short their 
marriage would be.

In a March 2007 letter the appellant's former employer stated 
that he had been the appellant's boss for 9 years and to the 
best of his knowledge, the veteran and the appellant lived 
together for 7 years prior to their marriage.  He further 
noted that they were devoted to each other as any married 
couple, and that they took good care of each other.

In a lay statement of March 2007, one of the appellant's 
friends stated that she had known the appellant for many 
years and was aware that she and the veteran lived together 
for 7 years and that the appellant was the veteran's 
caretaker; and that after the appellant was laid off form her 
employment she became the veteran's daily caretaker as he 
grew more and more dependent on her.  

In a March 2007 letter from the Bishop of the Brigham City 
Fifth Ward he stated that when he initially came to serve in 
that ward in October 1998, he became aware that the veteran 
and the appellant lived together until the veteran's death.  
He further stated that the appellant provided the primary 
care for the appellant during the entire time, she was the 
companion and helpmate, and in all respects his partner.  
Finally, he noted he performed the marriage for the couple in 
March 2005 which formalized their relationship which had 
already been established by practice over the years.  

A March 2007 letter from the appellant's daughter states that 
the veteran and the appellant had moved in together almost 
eight years ago as of May of 2007.  She further noted that 
the veteran paid the appellant's bills and she took care of 
him the last few years of his life.  

At videoconference hearings in March 2007 and October 2008 
the appellant testified that she lived together with the 
veteran for 7 years prior to their marriage and that they 
presented themselves as husband and wife during that time 
period.  She further testified that she quit her job to take 
care of him, that he paid her bills, and that he was the sole 
provider for both of them.  

After a careful review of all the evidence of record the 
Board, giving the appellant the benefit of the doubt, finds 
that the evidence shows that the veteran and the appellant 
were in a common law marriage since at least 1998, 7 years 
prior to their ceremony marriage in May 2005, and, therefore, 
the appellant is entitled to death pension benefits.

As a whole, the appellant's testimony and the lay statements 
of record show that the appellant and the veteran held 
themselves out as husband and wife for 7 years prior to their 
ceremonial marriage assuming all the responsibilities and 
duties of a marriage.

Lay statements show that the appellant and the veteran 
cohabited for at least 7 years, she gave up working in order 
to take care of him, he paid her bills and she was his 
primary caretaker.  Indeed, the Bishop who performed the 
ceremonial marriage of May 2005 stated in a letter that the 
ceremonial marriage formalized the relationship which had 
already been established by practice over the years.  

Finally, the Board notes that the undersigned Acting Veteran 
Law Judges have had the opportunity to observe the appellant 
during the videoconference hearings and find the appellant to 
be credible in her testimony.  

The Board observes that the record indicates that the veteran 
was previously married and divorced.  While the record does 
not contain a divorce decree, in a VA Form 21-527 of November 
1994 and a VA Form 21-686c of March 1998 the veteran 
represented himself to be divorced.  Moreover, as noted 
above, it is clear that the appellant and the veteran were 
holding themselves out as husband and wife, since at least 
1998. 

The Board acknowledges that for common law marriage to be 
valid under Utah law, such determination must be requested 
during or within one year following such relationship.  In 
the present case, there is no showing that the appellant ever 
sought to have her relationship with the veteran recognized 
as a common law marriage within the applicable time limits.  
While this would potentially preclude her from various 
entitlements under Utah law, the Board does not find that the 
absence of such recognition here serves to bar an award of VA 
benefits.  Indeed, it is clear that the underlying 
requirements of a common law marriage as set forth by the 
appellant's home state have been met.  As such, the Board 
finds that the equitable result is to honor the evidence of 
common law marriage, thereby enabling receipt of VA death 
pension benefits.

In sum, the Board has relied on credible testimony and lay 
statements and finds that as a whole, the evidence 
establishes that the appellant and the veteran had a common 
law marriage since at least 1998.  The evidence of record 
meets all the five criteria under the common law marriage 
requirements for the state of Utah.  As such, the appellant's 
claim for death pension benefits is granted.  In reaching 
this conclusion, the evidence is at least in equipoise, and 
the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to death pension benefits is granted.  



			
          	HOLLY E. MOEHLMANN	L. M. BARNARD
	             Veterans Law Judge                                 
Acting Veterans Law Judge
       Board of Veterans' Appeals                           
Board of Veterans' Appeals


__________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge
Board of Veterans' Appeals






 Department of Veterans Affairs


